NO. 12-15-00107-CR
                                   NO. 12-15-00108-CR

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

CHRISTOPHER RAY OLIVAREZ,                         §     APPEALS FROM THE 3RD
APPELLANT

V.                                                §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §     ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          Christopher Ray Olivarez appeals his convictions for burglary of a habitation and
possession with intent to deliver a controlled substance. The court sentenced him to twenty years
of imprisonment and a jury sentenced him to twenty-five years of imprisonment, respectively,
the sentences to run concurrently. Appellant’s counsel filed a motion to withdraw and a brief in
support of that motion in compliance with Anders v. California, 386 U.S. 738, 87 C. Ct. 1396,
18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We
affirm.


                          ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
          Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate records and is of the opinion that the records reflect no
reversible error upon which an appeal can be predicated. He further relates that he is well
acquainted with the facts in these cases. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological
summation of the procedural history of the cases, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1                 We have considered counsel’s brief and
conducted our own independent review of the records. We have found no reversible error. See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See In re Schulman, 252 S.W.3d at
408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review or he must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days
from the date of this opinion or the date the last timely filed motion for rehearing is overruled by
this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
clerk for the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3(a).           Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 29, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired, and we have not received
a pro se brief.


                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2016


                                        NO. 12-15-00107-CR


                              CHRISTOPHER RAY OLIVAREZ,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31900)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2016


                                        NO. 12-15-00108-CR


                              CHRISTOPHER RAY OLIVAREZ,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 30380)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.